RESOLUCIONES
A la moción de reconsideración presentada por la parte apelada, no ha lugar. Los Señores Jueces que participan en el recurso reiteran y ratifican sus respectivas posiciones en lo referente a la constitucionalidad o inconstitucionalidad de la Ley de Cierre, según las mismas quedaran plasmadas en la sentencia emitida el 23 de noviembre de 1988.
Se aclara, sin embargo, que el Tribunal entiende que los establecimientos comerciales operados por sus propios dueños, esposas o hijos están exentos de las disposiciones de la referida Ley de Cierre.
A la moción de solicitud de clarificación de los efectos de la sentencia emitida presentada por la Oficina del Procura-*180dor General de Puerto Rico en representación de la parte apelante, no ha lugar por académica.
La parte apelada deberá atenerse a lo resuelto. Se ins-truye al Secretario General del Tribunal para que proceda de inmediato a la remisión del mandato en el caso de epígrafe.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto concurrente. El Juez Presidente Señor Pons Núñez emitió voto explicativo en el cual disiente y al cual se une el Juez Asociado Señor Alonso Alonso. La Juez Asociada Señora Naveira de Rodón se inhibió.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—